Citation Nr: 9926332	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a brain 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to February 
1966.

This appeal arises from the September 1997 rating decision 
from the Los Angeles, California Regional Office (RO) that 
denied the veteran's claim for service connection for brain 
trauma.  A Notice of Disagreement was filed in October 1997 
and a Statement of the Case was issued in March 1999.  A 
substantive appeal was filed in April 1999 with a request for 
a hearing at the RO before a Member of the Board.

On July 20, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

The Board notes that the appellant has indicated that he 
wanted service connection for a back disability and a vision 
disability.  The RO has not developed these issues.  The 
issues of the appellant's entitlement to service connection 
for a back disability and a vision disability are not 
inextricably intertwined with the current appeal.  As no 
action has been taken, they are referred to the RO for the 
appropriate action. 


FINDING OF FACT

The claim for service connection for residuals of a brain 
injury is plausible.


CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for residuals of a brain injury.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  If 
a well-grounded claim is submitted, the Secretary shall 
assist such a claimant in developing the facts pertaining to 
the claim.  38 U.S.C.A. § 5107(a).  Accordingly, the initial 
question for our determination is whether the veteran has 
presented evidence of a well-grounded claim.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495. 
 
Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has residuals of a 
brain injury, to include headaches, that were incurred in 
service.  Service medical records show that in July 1965, the 
veteran was in a motor vehicle accident and suffered a 
concussion of the brain.  A VA examiner, in a January 1998 
examination report, indicated that the veteran was in a motor 
vehicle accident in service.  He reported chronic occipital 
headaches.  The impressions included post traumatic chronic 
headaches.  The veteran has satisfied the threshold 
requirement of presenting a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran has 
set forth a claim which is plausible. 

Thus, as the veteran had an injury that occurred in service, 
he currently has headaches, and there is an opinion from a VA 
examiner from January 1998 who attributed the veteran's 
headaches to his trauma, the Board finds that the veteran has 
presented a claim for service connection for residuals of a 
brain injury that is well grounded.


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for residuals of a brain 
injury is well grounded, the appeal is granted.


REMAND

Once a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  
The Court has also held that the duty to assist includes the 
duty to obtain adequate and contemporaneous VA examinations.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  In this case, a VA examination is needed to 
address the medical issues presented on appeal.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO should obtain all available postservice treatment 
records of the veteran which pertain to headaches. 

Accordingly, the case is being remanded for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches 
since service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.

2.  The veteran should be afforded a 
special VA neurological examination.  The 
examiner should be requested to determine 
whether it is at least as likely as not 
that any current headaches are related to 
a brain injury in service.  The standard 
of proof underlined should be used in 
formulating a response.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  The 
findings should be typed or otherwise 
recorded in a legible manner for review.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
applicable, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







